ALMON, Justice.
William Holland appeals from summary judgments in favor of defendants Barton and Hunt.
On January 13, 1988, police officers Barton and Hunt participated in an arrest of Holland. Incident to this arrest, Holland’s residence was searched. Two years and 11 months later, on December 12, 1990, Holland filed an action based on 42 U.S.C. § 1983, alleging violations of his rights under the Fourth Amendment to the United States Constitution.
The statute of limitations for an action under 42 U.S.C. § 1983 is two years. Morrow v. Town of Littleville, 576 So.2d 210 (Ala.1991) (following Owens v. Okure, 488 U.S. 235, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989), and applying § 6-2-38(Z), Ala.Code 1975). Therefore, Holland’s action is barred by the statute of limitations.
The summary judgments in favor of Barton and Hunt are affirmed.
AFFIRMED.
HORNSBY, C.J., and ADAMS, STEAGALL and INGRAM, JJ., concur.